MORROW, P. J.
The offense is murder; punishment fixed at confinement in the penitentiary for a period of five years.
The indictment is regular. There are no complaints of the rulings of the trial court preserved by bills of exceptions or exceptions' to the charge. That the appellant killed Rosetta Evans by shooting her with a pistol was proved by the state and admitted by the appellant in his testimony upon the trial. In his testimony he claimed that he was assaulted by the deceased, who used a knife as a weapon. In order to frighten her the appellant fired several times at the ground, and that in firing the fatal shot he sought, not to shoot her, but to ppwder burn the deceased and cause her to desist from her attack upon him, and that contrary to his intent the bullet struck the deceased. The issues were submitted to the jury in a charge of which there is no complaint. The evidence is sufficient to support the verdict.
The judgment is affirmed.